Citation Nr: 9927895	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-00 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiac disease.

2.  Entitlement to service connection for cardiac disease 
secondary to tobacco use.  

3.  Entitlement to service connection for nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The appellant had active service with the U.S. Army from 
April 1969 to December 1971.  In January 1981, he was 
hospitalized with an initial diagnosis of acute coronary 
occlusion with myocardial infarction.  He underwent left 
heart catherization that revealed arteriosclerotic heart 
disease with coronary insufficiency with Prinzmetal's angina.  
A review of the hospital summary discloses that the veteran 
had been under a private physician's care for the previous 
year for hypercholesterolemia and hyperlipemia.  In 1985, two 
private physicians concluded that the stress associated with 
the veteran's military duties as well as nicotine dependence 
played significant roles in producing the myocardial 
infarction.  The veteran has a May 1998 VA diagnosis of 
nicotine dependence.  However, the examiner did not provide a 
basis for this diagnosis.  It is not clear as to whether the 
veteran meets the requirement for nicotine dependence as 
described in Diagnostic and Statistical Manual of the 
American Psychiatric Association (DSM-IV).

As noted above, the veteran is claiming service connection 
for a cardiovascular disorder secondary to tobacco use.  The 
RO issued a SOC in December 1997 and a supplemental statement 
of the case (SSOC) in April 1998.  Unfortunately, neither the 
SOC nor the SSOC contained laws and regulations that pertain 
to service connection for a cardiovascular disorder as 
secondary to tobacco use, including 38 C.F.R. § 3.310 (1998).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should schedule the veteran 
for an examination to determine if he has 
nicotine dependence, as defined in 
DSM-IV.  If the veteran meets the 
diagnostic criteria for nicotine 
dependence, the RO should obtain a 
medical opinion as to the relationship, 
if any, between the veteran's 
cardiovascular disease and his nicotine 
dependence.  The claims folder should be 
made available to the examiner(s) for 
review.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
SSOC, which should include the laws and 
regulations that pertain to service 
connection for a cardiac disorder 
secondary to tobacco use, and given the 
opportunity to respond thereto.

The appellant need take no action unless otherwise notified.  
The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




